Title: John Adams to Abigail Adams, 18 July 1777
From: Adams, John
To: Adams, Abigail


     
      
       Fryday July 18, 1777
      
     
     The Papers inclosed will inform you, of the Loss of Ticonderoga, with all its Circumstances of Incapacity and Pusillanimity.—Dont you pitty me to be wasting away my Life, in laborious Exertions, to procure Cannon, Ammunition, Stores, Baggage, Cloathing &c. &c. &c. &c., for Armies, who give them all away to the Enemy, without firing a Gun.
     Notwithstanding the Mortification arising from such Considerations, yet I can truly say that this Event is a Relief to my Mind, for I have a long Time expected this Catastrophe, and that it would be aggravated by the Loss of the Garrison, which it seems has been happily saved. My only Hope of holding that Post, has been a long Time founded in a Doubt whether the Enemy had Force enough in Canada, to attempt it.
     The Design of the Enemy, is now no doubt to attack poor New England on all sides, from Rhode Island, New York and Ticonderoga.
     But I believe their Progress will be stopped, for our Army is pretty numerous, and Discipline, upon which alone We must finally depend, under Providence, for Success, is advancing.
     Howes Army is in a miserable Condition, by the best Accounts We can obtain.
     My Mind runs upon my Family, as much as upon our public Con­cerns. I long to hear of the Safety and the Health of my dearest Friend.—May Heaven grant her every Blessing she desires.
     Tell my Brother Farmer, I long to study Agriculture with him, and to see the Progress of his Corn and Grass.—Sister too, does she make as good a dairy Woman as your Ladyship?
    